Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2019/019561, filed on 02/26/2019.
Claims 1-9, 11-20 and 21 are currently pending in the instant patent application.
The preliminary amendment filed on 03/31/2022, amending claims 1, 3, 6, 11 and 12, and canceling claim 10 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claims 1-9 and 11, drawn to a recombinant microbe, said microbe overexpressing i) an acetyl- coenzyme A synthetase or an acetate-CoA ligase from a natural acetate-utilizing organism, and ii) an acetate transporter, said microbe having a higher rate of acetyl- CoA synthesis than a comparable microbe without both i and ii in the response filed on 03/31/2022 is acknowledged.  
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 and 11 are present for examination.




Priority
Acknowledgement is made of applicants claim for priority of US Provisional application 62/635,417, filed on 02/26/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

The listing of references in the specification and Specification Objection
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited in an IDS and signed by the examiner, they have not been considered, and the specification will remain objected by the Examiner.

Drawings
Drawings submitted on 08/18/2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 is indefinite in the recitation of Table, which renders the claims indefinite and not permitted at all unless a special circumstance. Clarification and correction are required. 

See MPEP 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”

The wordings in the Table are not legible. Clear and legible wordings in claim 3 are also required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Marguerite et al. (Recombinant microorganisms for enhanced production of mevalonate, isoprene, isoprenoid precursors, isoprenoids, and acetyl-CoA-derived products. US 2017/0159074 A1, publication 06/08/2017, claim benefit of 61/942,546, filed on 02/20/2014, see, IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a recombinant microbe, said microbe overexpressing i) an acetyl- coenzyme A synthetase or an acetate-CoA ligase from a natural acetate-utilizing organism, and ii) an acetate transporter, said microbe having a higher rate of acetyl- CoA synthesis than a comparable microbe without both i and ii.  
Regarding claims 1, 4, and 7, Marguerite et al. teach a recombinant microbe including E. coli, Trichoderma reesei or S. cerevisiae, a compositions and methods for the increased production of mevalonate, isoprene, isoprenoids, isoprenoid precursors, and/or acetyl-CoA and acetyl-CoA -derived products in recombinant microorganism including E. coli, Trichoderma reesei or S. cerevisiae, as well as methods for producing and using the same (see, para. 21, 27, 28, 32, 74, 97 163, 329, 336, claim 32), wherein said recombinant microbe overexpressing i) any acetyl-coenzyme A synthetase (Acs) derived from any sources including any acetate-utilizing organism, meets the claim limitation of claim 1 for the source of Acs enzyme, wherein said recombinant host cell comprises and overexpress acetate transporter or acetate pump (actP) protein. Claim 7 is included in this rejection because structurally the recombinant microorganism of claim 1 as claimed and the recombinant microorganism of Marguerite et al. is same, the 50% more of acetyl-CoA production is the inherent property of the recombinant microorganism of Marguerite et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemical (50% more of acetyl-CoA) by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Marguerite et al. anticipate claims 1, 4, and 7 of the instant application as written.
 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marguerite et al. (Recombinant microorganisms for enhanced production of mevalonate, isoprene, isoprenoid precursors, isoprenoids, and acetyl-CoA-derived products. US 2017/0159074 A1, publication 06/08/2017, claim benefit of 61/942,546, filed on 02/20/2014, see, IDS) as applied to claims 1, 4 and 7 above, and further in view of Pharkya et al. (Microorganisms and methods for the production of butadiene using acetyl-CoA. US 2017/0191085 A1, publication 07/06/2017, see IDS) and Berger et al. (Acetate Activation in Methanosaeta thermophila: Characterization of the Key Enzymes Pyrophosphatase and Acetyl-CoA Synthetase. Archaea (2012), Vol 2012, page 1-10).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a recombinant microbe, said microbe overexpressing i) an acetyl- coenzyme A synthetase or an acetate-CoA ligase from a natural acetate-utilizing organism, and ii) an acetate transporter, said microbe having a higher rate of acetyl- CoA synthesis than a comparable microbe without both i and ii.  
Regarding claims 1, 4, and 7, Marguerite et al. teach a recombinant microbe including E. coli, Trichoderma reesei or S. cerevisiae, a compositions and methods for the increased production of mevalonate, isoprene, isoprenoids, isoprenoid precursors, and/or acetyl-CoA and acetyl-CoA -derived products in recombinant microorganism including E. coli, Trichoderma reesei or S. cerevisiae, as well as methods for producing and using the same (see, para. 21, 27, 28, 32, 74, 97 163, 329, 336, claim 32), wherein said recombinant microbe overexpressing i) any acetyl-coenzyme A synthetase (Acs) derived from any sources including any acetate-utilizing organism, meets the claim limitation of claim 1 for the source of Acs enzyme, wherein said recombinant host cell comprises and overexpress acetate transporter or acetate pump (actP) protein. Claim 7 is included in this rejection because structurally the recombinant microorganism of claim 1 as claimed and the recombinant microorganism of Marguerite et al. is same, the 50% more of acetyl-CoA production is the inherent property of the recombinant microorganism of Marguerite et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemical (50% more of acetyl-CoA) by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Marguerite et al. do not teach using acetate transporter protein or acetate pump (actP) from microorganism Escherichia (for claim 5). However, it is obvious to a skilled artisan to use acetate transporter gene encoding protein or acetate pump (actP) gene from microorganism Escherichia coli and express in E. coli or S. cerevisiae recombinant host cell overexpressing   acetyl-CoA synthetase for transporting acetate into the recombinant E. coli or S. cerevisiae host cell to utilize acetate to convert into acetyl-CoA as taught by Marguerite et al. to arrive the claimed invention.

Marguerite et al. do not teach using acetyl-CoA synthetase from Methanothermobacter thermautotrophicus (for claims 2, 3, 6, 8-9 and 11), acetyl-CoA synthetase from Methanosaeta thermophile (for claims 5 and 6), and recombinant microbe Methanosaeta thermophile, Methanothermobacter or Euryarchaeota archaeon as host cell (for claims 6 and 11)
 	However, Pharkya et al. teach a non-natural microbial organism E. coli containing a butadiene or a 2,4-pentadienoate pathway and further having an acetyl-CoA pathway, said microbe comprising i) an overexpressed acetyl-coenzyme A synthetase (synonym: acetyl-CoA transferase) or an acetate-CoA ligase from Methanothermobacter thermautotrophicus for producing acetyl-CoA, an intermediate for producing higher carbon product including butadiene (see, abstract, para 8, 52, 225 and 377, and claims 1-135). 
Pharkya et al. do not teach using acetyl-CoA synthetase from Methanosaeta thermophile (for claims 5 and 6).
However, Berger et al. teach using acetyl-CoA synthetase from Methanosaeta thermophila for converting acetate to acetyl-CoA, a metabolic intermediate of metabolic pathway in E. coli host cell (see, abstract, Table 2, see also Schematic diagram as shown below).  

    PNG
    media_image1.png
    66
    574
    media_image1.png
    Greyscale

	 Therefore, it would have been obvious to one of ordinary skill in the art to arrive before the effective filing date of the  claimed invention as a whole by combining the teachings of Marguerite et al. Pharkya et al. and Berger et al. to use acetyl-CoA synthetase from Methanothermobacter thermautotrophicus, a thermophilic bacterium for producing increased amount of acetyl-CoA as taught by  Pharkya et al. and using acetyl-CoA synthetase from  Methanosaeta thermophila, a thermophilic bacterium as taught by Berger et al. and modify Marguerite et al. to express acetyl-CoA synthetase genes from thermophilic  Methanothermobacter thermautotrophicus  or from Methanosaeta thermophila, in the recombinant host cell E. coli or S. cerevisiae for producing increased amount of acetyl-CoA to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress acetyl-CoA synthetase from thermophilic microorganism, wherein the enzyme derived from thermophilic microorganism is highly stable and can work long time without losing activity for producing increased amount of acetyl-CoA, an important chemical, which is commercially, pharmaceutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Marguerite et al. could successfully produce acetyl-CoA utilizing acetyl-CoA synthetase and acetate transporter gene encoding protein in a recombinant E. coli or S. cerevisiae host cell.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-9 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656